Title: From George Washington to Jonathan Trumbull, Sr., 14 January 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dr Sir
            Head Quarters Morristown 14th January 1780
          
          I was yesterday honored with your Excellency’s favor of the 27th ultimo. It gives me pleasure to hear that the legislature of your State have fallen upon so effectual measures to put a stop to all illicit intercourse between its inhabitants and the enemy in New-York and upon Long Island. The practice I am convinced has been extremely beneficial to our enemy and detrimental to us. I have ever exerted the military authority to the utmost to restrain it, and I flatter myself that I have lately in conjunction and with the approbation of the civil power of this State checked the practice in this quarter, which had grown under the cover of flag boats, and through their abuse, to a most alarming hight.

I left orders of a similar nature with General Heath, which I am persuaded he will execute punctually, so far as cases may fall within the limits of his command. I have given directions to Genl Poor to assist the Civil authority when called upon for the more effectual execution of the law to which you refer. Col. Moylan who commands the cavalry now stationed at Colechester, is also desired to do the same. I must however observe to your Excellency that as the horse after a fatiguing campaign, require as much repose as possible in their winter quarters, I shall be obliged to you for dispensing with their services as far as circumstances will admit—only calling upon them in cases of emergency.
          The cavalry had, previous to your Excellency’s representation, been ordered to remove to Colchester, upon hearing that there would be much difficulty and expence in procuring forage in their former quarters.
          The impossibility of obtaining intelligence from the enemy by any other means than giving persons some plausible pretext for entering their lines has laid us under the necessity of allowing particular people to carry in small matters of produce and to bring out goods in return. That they abuse this indulgence is too true, but when we consider the risque they run, and that the persons who are willing to undertake business of this kind, are generally such as are influenced by interested motives, we must not wonder at their preferring their own emolument to the public good. I am Dr Sir, with great regard Your obt & hble servt
          
            Go: Washington
          
        